Citation Nr: 1636554	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a seizure disability, to include as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from May 2002 to September 2002 and on active military duty from March 2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously considered this issue in May 2014, when it remanded for further development, including a VA examination.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in June 2012.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a seizure disability, to include as an undiagnosed illness.  He contends that the claimed disability is related to exposure to environmental hazards, such as smoke and extreme heat, during service as a firefighter in the Gulf War.  See June 2012 Board hearing transcript at 15.

Pursuant to the May 2014 Board remand, the Veteran underwent a VA examination in March 2015.  The examiner noted a diagnosis of tonic-clonic seizures or grand mal (generalized convulsive) seizures.  As to the etiology of the claimed disability, the VA examiner indicated that seizure disorder is a clear and specific etiology and a naturally occurring disease process documented in medical literature that occurs in the general population and would not have been caused by any exposure to a Gulf War contaminant.  Ultimately, the examiner opined that the Veteran's seizure disability was idiopathic and less likely as not related to service.

In a June 2016 appellate brief, the Veteran, through his representative, pointed to medical literature that purportedly contradicts the VA examiner's rationale that seizures have solely natural bases.  In this regard, the Veteran cited (and submitted) literature from Johns Hopkins Medicine and the Mayo Clinic, stating that seizures can be caused by an event or underlying health problem, such as a traumatic head injury, progressive brain disease, stroke, and infections.  The March 2015 VA opinion did not consider the aforementioned argument and its supporting evidence.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the examiner should be afforded the opportunity to review the expanded record and offer an opinion as to whether the recently submitted medical literature in any way changes the conclusion offered in March 2015.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the March 2015 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's diagnosed seizure disorder at least as likely as not (probability of 50 percent or greater) related to service, to include exposure to environmental hazards, such as smoke from oil well fires, during the Gulf War?  Please note that the Veteran has submitted medical literature regarding potential causes for seizures.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




